Title: Thomas Jefferson to Benjamin Franklin Thompson, 5 August 1811
From: Jefferson, Thomas
To: Thompson, Benjamin Franklin


          
                   
                   
                     Monticello 
                     Aug. 5. 1811.
          
		  
		   
		  Th Jefferson returns his thanks to Doctr Benjamin Franklin Thompson for the pamphlet he has been so kind as to send him, and owes him special acknolegements for the indulgence with which he has been pleased to view the general
			 tenor of his political life. the sentiments of the pamphlet bespeak through the whole a glow of genuine republicanism, which it is ever delightful to him to percieve, and which strengthen his
			 confidence in the duration of our happy form of government. he salutes Dr Thompson with esteem & respect.
        